Case 3:19-cv-11143-RHC-APP ECF No. 16 filed 08/31/20         PageID.824   Page 1 of 1



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



ABDULHAMID MOHAMED AUN

             Plaintiff,

v.                                             CASE NO: 19-CV-11143

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.

                                     /

                                      JUDGMENT

             In accordance with the Order Adopting the Magistrate Judge's Report and

Recommendation granting defendant’s motion for summary judgment and denying

plaintiff’s motion for summary judgment entered this date,

             IT IS ORDERED AND ADJUDGED that judgment be, and hereby is

GRANTED in favor of Defendant and against Plaintiff.



                                         ENTERED BY ORDER OF THE COURT


Dated: August 31, 2020                    S/Lisa Wagner
                                         LISA G. WAGNER, CASE MANAGER AND
                                         DEPUTY CLERK TO THE HONORABLE
                                         ROBERT H. CLELEND
